SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K /A AMENDMENT NO.1 TO CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): August 6, 2009 310 HOLDINGS, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) Nevada 000-52444 20-4924000 (STATE OR OTHER JURISDICTION OF INCORPORATION ) (COMMISSION FILE NO.) (IRS EMPLOYEE IDENTIFICATION NO.) 4536 Portage Road, Niagra Falls Ontario, Canada L2E 6A8 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) 289-668-7222 (REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREACODE) (FORMER NAME OR FORMER ADDRESS, IF CHANGED SINCE LAST REPORT) ––––– Copies to: Gregg E. Jaclin, Esq.
